Citation Nr: 1014958	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to July 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include depression and 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus is manifested as a result of his period of active 
service.

2.  Resolving all reasonable doubt in the Veteran's favor, 
asbestosis is manifested as a result of his period of active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for asbestosis have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service 
connection for tinnitus and asbestosis.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for bronchiectasis or an organic disease 
of the nervous system may also be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) indicates that while on 
active duty his primary military occupational specialties 
were Oiler and Engine Maintenance person.  In an effort to 
assist the Veteran substantiate his claim, VA sought to 
obtain all the Veteran's service treatment record from the 
appropriate federal repository, but was informed that the 
Veteran's records were destroyed/unavailable.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Tinnitus

The Veteran maintains that while on active duty he was 
exposed to acoustic trauma, and reports experiencing related 
symptoms since such exposure.  The Veteran's service 
treatment records are unavailable to corroborate any account 
of in-service symptoms, or to confirm any related in-service 
treatment or complaints.  However, in light of the Veteran's 
military occupational specialty, the Board finds the 
Veteran's account of in-service and post-service symptoms to 
be competent and credible.  Charles v. Principi, 16 Vet. App 
370, 374-75 (2002).

As it relates the Veteran's account of in-service acoustic 
trauma, the Board notes that his military occupational 
specialty tends to support a finding that such exposure 
occurred.  Moreover, an October 2008 VA audiological examiner 
diagnosed the Veteran with bilateral hearing loss, related to 
in-service noise exposure.  Although this is not definitive 
evidence of in-service acoustic trauma, the linkage of a 
similar audiological disorder to in-service acoustic trauma 
tends substantiate the Veteran's account.  Important to the 
present matter, the Board notes that a May 2009 VA 
audiological treatment record reflects the Veteran's current 
diagnosis with tinnitus.  

In sum, the Veteran has presented (i) a competent and 
credible account of in-service tinnitus symptoms, (ii) 
medical evidence documenting a medical professional's opined 
that a similar audiological disorder was related to in-
service acoustic trauma, and (iii) evidence of currently 
diagnosed tinnitus.  With the resolution of any reasonable 
doubt as may be present in the unique circumstances of this 
case in favor of the Veteran, the Board concludes that the 
criteria to establish service connection for tinnitus are 
met.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

Asbestosis

The Veteran maintains that during his period of active 
service he was exposed to asbestos, which resulted in his 
currently diagnosed asbestosis disorder.  The Veteran's DD 
Form 214 confirms his service aboard ships during World War 
II, making it probable he was exposed to asbestos during 
active service.  See VA Adjudication Procedure Manual M21-1, 
Part IV, Chapter 4, Subpart ii, Section C.  

In an effort to support his claim, the Veteran has submitted 
a March 1994 statement from a private physician, R. Rosati, 
M.D., noting the presence of irregular opacities on his chest 
X-ray that were compatible with the diagnosis of asbestosis.  
Further, in February 2001, after considering the nature of 
the Veteran's service and current examination findings, 
private physician J. Buono, M.D., diagnosed interstitial 
disease and opined the disorder was a direct result of the 
Veteran's shipboard exposure to asbestos fibers.  Also of 
record is an April 2009 medical statement, from private 
physician J. Stringfield, III, M.D., acknowledging the 
Veteran's asbestos exposure while on active duty, and opining 
that the Veteran had interstitial changes on his chest X-ray 
which were consistent with changes of asbestosis, though he 
did not have the classic findings of pleural calcifications.  
He had pleural effusions which were consistent with 
asbestosis pleural effusions.

A VA examination report dated in October 2008 shows that the 
examiner recorded the Veteran's account of in-service 
exposure to asbestos and his post-service employment as a 
truck driver.  After taking X-rays of the Veteran's chest, 
the examiner noted subpulmonic effusion and marked diffuse 
interstitial fibrosis, which was greatest at the upper left 
lobe.  The examiner stated pulmonary disease could not be 
excluded, but did not diagnose asbestosis; however further 
examination was recommended.  VA treatment records, dated in 
May 2009, document the Veteran's follow-up treatment related 
to his lung disorder and document the results of additional 
X-rays of the Veteran's chest, which caused a VA physician to 
diagnose the Veteran with asbestosis.

The Board finds that the evidence of record sufficiently 
confirms the Veteran's diagnosis with asbestosis, and his 
likely in-service asbestos exposure.  What is more, the only 
medical opinions of record, at minimum, establish an arguable 
link between the Veteran's current asbestosis diagnosis and 
his period of active service.  
Further, there is no negative medical opinion evidence.  
Because the only medical opinion evidence supports the 
Veteran's claim, service connection for asbestosis is 
warranted.  In this regard, the Board points out that the 
United States Court of Appeals for Veterans Claims (Court) 
has cautioned VA against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted, 
and indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

As such, with the resolution of any reasonable doubt, as may 
be present in the unique circumstances of this case, in favor 
of the Veteran, the Board concludes that the criteria to 
establish service connection for asbestosis are met.  


ORDER

Service connection for tinnitus is granted.

Service connection for asbestosis is granted.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for an acquired psychiatric 
disorder, to include depression and PTSD.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran is currently seeking service connection for an 
acquired psychiatric disorder, to include depression and 
PTSD.  In a March 2010 statement, the Veteran's daughter 
detailed the Veteran's account of being on Liberty cargo 
ships in the North Atlantic and witnessing (i) fighter 
vessels coming under attack; (ii) seamen jump from damaged 
ships; and (iii) the death of numerous service personnel.  

Although the Veteran's complete service personnel and 
treatment records are unavailable, his DD Form 214 confirms 
his Merchant Marine service aboard (i) the SS Big Foot 
Wallace, from March 1944 to May 1944; (ii) the SS Jonathan 
Trumbell, from September 1944 to January 1945; (iii) the SS 
Exceller, in March 1945; and (iv) the SS Robert H. Harrison, 
from June 1945 to July 1945.  Additionally, the Veteran's DD 
Form 214 confirms his receipt of the Atlantic War Zone Bar 
and the Mediterranean-Middle East War Zone Bar.  In light of 
this information and the Veteran's account of his stressors, 
the record does not reflect sufficient efforts to attempt to 
verify the Veteran's stressors.  See VA Adjudication 
Procedure Manual MR21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D; see also VA Adjudication Procedure Manual MR21-
1MR, Part III, Subpart iii, Chapter 2, Section F.  As such, 
VA should undertake additional measures to attempt to confirm 
the Veteran's stressors.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the National 
Archives Records Administration (NARA), or 
other appropriate repository, and request 
them to research the Veteran's claimed 
stressors, and specifically ascertain 
whether the Merchant Marine Logbook 
Records for the (i) the SS Big Foot 
Wallace, from March 1944 to May 1944; (ii) 
the SS Jonathan Trumbell, from September 
1944 to January 1945; (iii) the SS 
Exceller, in March 1945; and (iv) the SS 
Robert H. Harrison, from June 1945 to July 
1945, document any convoy attack on the 
respective vessels, or suggest service 
personnel were killed, as described by the 
Veteran.  Any, and all requests, should 
comply with VA Adjudication Procedure 
Manual MR21-1MR, and be associated with 
the claims file.  Any negative response 
should be in writing, and associated with 
the claims file.  

2.  If any stressor is confirmed, the 
RO/AMC should schedule the Veteran should 
for an appropriate VA examination to 
determine the etiology of any acquired 
psychiatric disorder, to include 
depression and PTSD.  The claims file 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment 
as to whether it is at least as likely as 
not that any current acquired psychiatric 
disorder, to include depression and PTSD, 
is related to the Veteran's period of 
active service and/or any verified 
stressor.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  The RO/AMC should then review the 
Veteran's claims file to ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC should then readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remains denied, the 
Veteran, and his representative, should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


